  Case 4:19-cv-00291-RSB-CLR Document 29 Filed 04/24/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 JAY A. BLUM; and A.B. (a minor
 child),

               Plaintiffs,                               CIVIL ACTION NO.: 4:19-cv-291

        v.

 SALLY HORTAN PERRY, et al.,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's February 13, 2020, Report and Recommendation, (doc. 24), to which Plaintiffs have not

filed objections. Accordingly, the Court ADOPTS the Report and Recommendation (doc. 24),

as the opinion of the Court and DISMISSES Plaintiff A.B. from this case. The Court DIRECTS

the Clerk of Court to UPDATE the case record.

       SO ORDERED, this 24th day of April, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
